DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on July 15th, 2021 has been acknowledged.  By this amendment, claims 1, 4, and 5 have been amended and claims 2-3 have been cancelled.  Accordingly, claims 1 and 4-20 are pending in the present application in which claims 11-20 have been withdrawn from further consideration as being drawn to non-elected invention.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
This application is in condition for allowance except for the presence of claims 11-20 directed to non-elected invention without traverse. Accordingly, claims 11-20 have been cancelled.
Please cancel claims 11-20.
Allowable Subject Matter
Claims 1 and 4-10 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on July 15th, 2021 (see Applicant’s remarks on page 8, line 11 to page 10, line 8), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “an antenna structure layer disposed on the upper surface of the molding compound and comprising a dielectric layer and a plurality of antenna patterns, wherein the dielectric layer has at least one opening exposing the at least one thermally conductive element, the dielectric layer covers the upper surface of the molding compound and the at least one pad, the antenna patterns are embedded in the dielectric layer and aligned with a surface of the dielectric layer that is relatively far from the molding compound, and the antenna patterns are electrically connected to the at least one first pad”, as recited in independent claim 1.
Claims 4-10 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.